DETAILED ACTION
This action is in reply to an application filed October 13th, 2020. Claims 1-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on October 15th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities: “the first driver support module” and “the second drive support module” lack proper antecedent basis in the claim.
Appropriate correction is recommended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first driver support module” and “second driver support module” in claims 1, 6, 7, 9, 10, 14, and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claims recite the limitations of “first driver support module” and “second driver support module” which were interpreted under 112(f) however the specification does not disclose sufficient structure to perform the functions of the modules.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim limitations “first driver support module” and “second driver support module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The use of the term “module” indicates that these limitations are either computer components or programs, as such MPEP 2181(II)(B) provides that “[i]n cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.” Upon review of the specification, however, there is no disclosed general purposed computer explicitly recited as being the first or second driver support module within the specification and there an algorithm for either as required. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
As such, for the purposes of the prior art rejection below, the examiner has interpreted the first and second driver support modules to have the structure of a general purpose or specialized computer programmed to perform the claimed functions and that said computers are installed inside a terrestrial vehicle such as a car.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Das; Abhash (US Pub. No. 20190283768 A1), herein after Das.
Regarding claim 1, Das teaches [a] method for controlling a control system of a vehicle having a first driver support module and a second driver support module, wherein the first driver support module and the second driver support module are capable of operation within an overlapping operational design domain, ODD, the method comprising (Das: Para. 0041 and 0051; "FIG. 1 shows as an example a control system 10 for the autonomous driving operation of a motor vehicle with an environmental sensor system US, a first control unit ECU 1, an actuator controller AS and a control monitoring unit ECU 3." "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1."): obtaining sensor data comprising information about a surrounding environment of the vehicle (Das: Para. 0046; "The environmental sensor system US can have optically recording sensors, in particular camera sensors, radar and/or lidar sensors, ultrasonic sensors and/or infrared sensors. A combination of said sensors is explicitly possible."); determining a fulfilment of the overlapping ODD based on the obtained sensor data (Das: Para. 0051; "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1."); and if the overlapping ODD is fulfilled, switching between a first configuration where the first driver support module is active and the second driver support module is inactive, and a second configuration where the first driver support module is inactive and the second driver support module is active (Das: Para. 0052-0053; "If the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, correspond at least substantially to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 does not intervene in the autonomous control of the motor vehicle by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3."), wherein the switching between the first configuration and the second configuration is based on a switching protocol in order to perform closed loop testing of the second driver support module for at least portion of a time period that the vehicle is within an environment that fulfils the overlapping ODD (Das: Para. 0051 and 0053; "The control monitoring unit ECU 3 checks the first control unit ECU 1 at a regular interval of 1.5 seconds. To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3.").
Regarding claim 2, Das remains as applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the sensor data is obtained from: a perception system comprising at least one sensor device configured to monitor the surrounding environment of the vehicle, and a localization system configured to determine a geographical location of the vehicle (Das: Para. 0045-0046; "The environmental sensor system US acquires environmental data, which is required to determine control commands for the actuator controller AS of the vehicle, and transmits this data to the first control unit ECU 1. For example, the environmental sensor system US can register other road users, weather, light and carriageway conditions, and information about traffic signs and/or a vehicle position. The vehicle position can be acquired, for example, with a satellite navigation system. Furthermore, the environmental data can provide information, for example, about a currently used lane of a multilane carriageway or about a maximum permissible speed, which was acquired, for example, with the aid of a database and the satellite navigation system or with the aid of optical traffic sign recognition." "The environmental sensor system US can have optically recording sensors, in particular camera sensors, radar and/or lidar sensors, ultrasonic sensors and/or infrared sensors. A combination of said sensors is explicitly possible.").
Regarding claim 3, Das remains as applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the overlapping ODD comprises an overlapping set of predefined ODD metrics, and wherein the method further comprises: comparing a set of ODD parameters derived from the obtained sensor data with the overlapping set of predefined ODD metrics in order to determine the fulfilment of the overlapping ODD (Das: Para. 0051; "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1.").
Regarding claim 4, Das remains as applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein an active driver support module is arranged to generate control signals for a control system of the vehicle in order to control at least one of a steering angle of the vehicle, an acceleration of the vehicle, and a deceleration of the vehicle (Das: Para. 0049-0050; "In the example shown, the actuator controller is a combined actuator controller for a plurality of motor vehicle actuators. In other embodiments, respectively separate actuator controllers, for example an acceleration or speed controller, a brake controller or a light controller of the vehicle, can be provided." "In the example shown, the first control unit ECU 1 determines at a regular interval of 0.5 seconds, based on the acquisition of the environmental sensor system US and current vehicle parameters of the motor vehicle, control commands for the actuator controller AS, which controls all actuators of the motor vehicle relevant for driving operation in the example shown. The driving operation of the motor vehicle is thus controlled autonomously by the first control unit ECU 1.").
Regarding claim 6, Das remains as applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the first driver support module has a first defined performance level and the second driver support module has a second defined performance level, the first defined performance level being lower than the second defined performance level (Das: Para. 0044; "In the example shown, the first control unit ECU 1 has a lower ASIL than the control monitoring unit ECU 3. Furthermore, the first control unit ECU 1 and the control monitoring unit ECU 3 are implemented by integrated circuits that are physically separated from one another.").
Regarding claim 7, Das remains as applied as in claim 1 and goes on to further teach [t]he method according to claim 1, further comprising: prior to switching between the first configuration and the second configuration: running the second driver support module in a background mode while having the first driver support module active in order to perform a verification of a compatibility between the fulfilled overlapping ODD and the second driver support module (Das: Para. 0052 and 0053; "If the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, correspond at least substantially to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 does not intervene in the autonomous control of the motor vehicle by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3.").
Regarding claim 8, Das remains as applied as in claim 1 and goes on to further teach [t]he method according to claim 1, wherein the information about the surrounding environment comprises at least one of a geographical location of the vehicle, weather data, a traffic density, a road type, and a relative speed of surrounding vehicles (Das: Para. 0045-0046; "The environmental sensor system US acquires environmental data, which is required to determine control commands for the actuator controller AS of the vehicle, and transmits this data to the first control unit ECU 1. For example, the environmental sensor system US can register other road users, weather, light and carriageway conditions, and information about traffic signs and/or a vehicle position. The vehicle position can be acquired, for example, with a satellite navigation system. Furthermore, the environmental data can provide information, for example, about a currently used lane of a multilane carriageway or about a maximum permissible speed, which was acquired, for example, with the aid of a database and the satellite navigation system or with the aid of optical traffic sign recognition." "The environmental sensor system US can have optically recording sensors, in particular camera sensors, radar and/or lidar sensors, ultrasonic sensors and/or infrared sensors. A combination of said sensors is explicitly possible.").

Regarding claim 10, Das teaches [a] control system for a vehicle, the control system comprising: a first driver support module and a second driver support module, wherein the first driver support module and the second driver support module are capable of operation within an overlapping operational design domain, ODD (Das: Para. 0041 and 0051; "FIG. 1 shows as an example a control system 10 for the autonomous driving operation of a motor vehicle with an environmental sensor system US, a first control unit ECU 1, an actuator controller AS and a control monitoring unit ECU 3." "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1."); control circuitry configured to: obtain sensor data comprising information about a surrounding environment of the vehicle (Das: Para. 0046; "The environmental sensor system US can have optically recording sensors, in particular camera sensors, radar and/or lidar sensors, ultrasonic sensors and/or infrared sensors. A combination of said sensors is explicitly possible."); determine a fulfilment of the overlapping ODD based on the obtained sensor data (Das: Para. 0051; "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1."); and if the overlapping ODD is fulfilled, switch between a first configuration where the first driver support module is active and the second driver support module is inactive, and a second configuration where the first driver support module is inactive and the second driver support module is active (Das: Para. 0052-0053; "If the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, correspond at least substantially to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 does not intervene in the autonomous control of the motor vehicle by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3."), wherein the switching between the first configuration and the second configuration is based on a switching protocol in order to perform closed loop testing of the second driver support module for at least portion of a time period that the vehicle is within an environment that fulfils the overlapping ODD (Das: Para. 0051 and 0053; "The control monitoring unit ECU 3 checks the first control unit ECU 1 at a regular interval of 1.5 seconds. To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3.").
Regarding claim 11, Das remains as applied as in claim 10 and goes on to further teach [t]he control system according to claim 10, wherein the overlapping ODD comprises an overlapping set of predefined ODD metrics, and wherein the control circuitry is further configured to: compare a set of ODD parameters derived from the obtained sensor data with the overlapping set of predefined ODD metrics in order to determine is the fulfilment of the overlapping ODD (Das: Para. 0051; "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1.").
Regarding claim 12, Das remains as applied as in claim 10 and goes on to further teach [t]he control system according to claim 10, wherein an active driver support module is arranged to generate control signals for a control system of the vehicle in order to control at least one of a steering angle of the vehicle, an acceleration of the vehicle, and a deceleration of the vehicle (Das: Para. 0049-0050; "In the example shown, the actuator controller is a combined actuator controller for a plurality of motor vehicle actuators. In other embodiments, respectively separate actuator controllers, for example an acceleration or speed controller, a brake controller or a light controller of the vehicle, can be provided." "In the example shown, the first control unit ECU 1 determines at a regular interval of 0.5 seconds, based on the acquisition of the environmental sensor system US and current vehicle parameters of the motor vehicle, control commands for the actuator controller AS, which controls all actuators of the motor vehicle relevant for driving operation in the example shown. The driving operation of the motor vehicle is thus controlled autonomously by the first control unit ECU 1.").
Regarding claim 14, Das remains as applied as in claim 10 and goes on to further teach [t]he control system according to claim 10, wherein the first driver support module has a first defined performance level and the second driver support module has a second defined performance level, the first defined performance level being lower than the second defined performance level (Das: Para. 0044; "In the example shown, the first control unit ECU 1 has a lower ASIL than the control monitoring unit ECU 3. Furthermore, the first control unit ECU 1 and the control monitoring unit ECU 3 are implemented by integrated circuits that are physically separated from one another.").

Regarding claim 15, Das teaches [a] vehicle comprising: a perception system comprising at least one sensor device configured to monitor the surrounding environment of the vehicle, a localization system configured to determine a geographical location of the vehicle; and a control system comprising: a first driver support module and a second driver support module, wherein the first driver support module and the second driver support module are capable of operation within an overlapping operational design domain, ODD (Das: Para. 0041 and 0051; "FIG. 1 shows as an example a control system 10 for the autonomous driving operation of a motor vehicle with an environmental sensor system US, a first control unit ECU 1, an actuator controller AS and a control monitoring unit ECU 3." "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1."); control circuitry configured to: obtain sensor data comprising information about a surrounding environment of the vehicle (Das: Para. 0046; "The environmental sensor system US can have optically recording sensors, in particular camera sensors, radar and/or lidar sensors, ultrasonic sensors and/or infrared sensors. A combination of said sensors is explicitly possible."); determine a fulfilment of the overlapping ODD based on the obtained sensor data (Das: Para. 0051; "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1."); and if the overlapping ODD is fulfilled, switch between a first configuration where the first driver support module is active and the second driver support module is inactive, and a second configuration where the first driver support module is inactive and the second driver support module is active (Das: Para. 0052-0053; "If the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, correspond at least substantially to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 does not intervene in the autonomous control of the motor vehicle by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3."), wherein the switching between the first configuration and the second configuration is based on a switching protocol in order to perform closed loop testing of the second driver support module for at least portion of a time period that the vehicle is within an environment that fulfils the overlapping ODD (Das: Para. 0051 and 0053; "The control monitoring unit ECU 3 checks the first control unit ECU 1 at a regular interval of 1.5 seconds. To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3.").


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Das in view of Binder; Yehuda (US Pub. No. 20190154439 A1), herein after Binder.
Regarding claim 9, Das teaches [a] non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method, method comprising (Das: Para. 0041 and 0051; "FIG. 1 shows as an example a control system 10 for the autonomous driving operation of a motor vehicle with an environmental sensor system US, a first control unit ECU 1, an actuator controller AS and a control monitoring unit ECU 3." "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1."): obtaining sensor data comprising information about a surrounding environment of the vehicle (Das: Para. 0046; "The environmental sensor system US can have optically recording sensors, in particular camera sensors, radar and/or lidar sensors, ultrasonic sensors and/or infrared sensors. A combination of said sensors is explicitly possible."); determining a fulfilment of the overlapping ODD based on the obtained sensor data (Das: Para. 0051; "To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1."); and if the overlapping ODD is fulfilled, switching between a first configuration where the first driver support module is active and the second driver support module is inactive, and a second configuration where the first driver support module is inactive and the second driver support module is active (Das: Para. 0052-0053; "If the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, correspond at least substantially to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 does not intervene in the autonomous control of the motor vehicle by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3."), wherein the switching between the first configuration and the second configuration is based on a switching protocol in order to perform closed loop testing of the second driver support module for at least portion of a time period that the vehicle is within an environment that fulfils the overlapping ODD (Das: Para. 0051 and 0053; "The control monitoring unit ECU 3 checks the first control unit ECU 1 at a regular interval of 1.5 seconds. To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1." "However, if the control commands of the first control unit ECU 1, which are relevant for the road-safe control of the vehicle, do not correspond to the commands determined by the control monitoring unit ECU 3, the control monitoring unit ECU 3 determines emergency control commands with the environmental data of the environmental sensor system US and current vehicle parameters and transmits these to the actuator controller AS. The actuator controller AS is configured to treat the emergency control commands of the control monitoring unit ECU 3 as a priority and, if the emergency control commands of the control monitoring unit ECU 3 conflict with the control commands of the first control unit ECU 1, always to execute the emergency control commands of the control monitoring unit ECU 3 as a priority. In other embodiments the first control unit ECU 1 is also deactivated by the control monitoring unit ECU 3.").
Das does not explicitly teach the non-transitory memory, however this feature is well known in the art to be part of electronic control units (ECU) as evidenced by Binder: Para. 0260, 0261, and 1235; "In automotive electronics, an Electronic Control Unit (ECU) is a generic term for any embedded system that controls one or more of the electrical system or subsystems in a vehicle such as a motor vehicle." "A microprocessor or a microcontroller serves as a core of an ECU, and uses a memory such as SRAM, EEPROM, and Flash." "The term “computer-readable medium” (or “machine-readable medium”) as used herein is an extensible term that refers to any non-transitory computer readable medium or any memory, that participates in providing instructions to a processor, (such as processor 71) for execution, or any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). Such a medium may store computer-executable instructions to be executed by a processing element and/or software, and data that is manipulated by a processing element and/or software, and may take many forms, including but not limited to, non-volatile medium, volatile medium, and transmission medium... Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, or any other magnetic medium, a CD-ROM, any other optical medium, punch-cards, paper-tape, any other physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, any other memory chip or cartridge, a carrier wave as described hereinafter, or any other medium from which a computer can read.".
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the ECUs from Das the non-transitory memory that is programmed to perform the functions of the ECUs, as evidenced by Binder, for the benefit of having a working car computer system.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as obvious over Das as applied to claims 1 and 10 above.
Regarding claim 5, Das does not explicitly teach [t]he method according to claim 1, wherein the switching protocol comprises a predefined time scheme comprising instructions for having the second configuration selected for a duration of 1% to 99,9% of the time period, and having the first configuration selected for a remainder of the time period however this feature is well known in the art as evidenced as it is implied that the two ECUs share control over an interval, furthermore the system always swaps when a discrepancy is detected (Das: Para. 0051, 0012, and 0013 ; "The control monitoring unit ECU 3 checks the first control unit ECU 1 at a regular interval of 1.5 seconds. To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1." "The control monitoring unit can be implemented with a comparatively high ASIL, for example an ASIL of C or D, and check at least a portion of the control commands issued by the first control unit, which are relevant for road-safe operation of the motor vehicle, for their correctness and their plausibility. If the control monitoring unit detects a malfunction of the first control unit, the actuators can be controlled directly by the control monitoring unit. To this end the emergency control commands of the control monitoring unit can overwrite the control commands issued by the first control unit and/or the control monitoring unit can deactivate the first control unit, so that only the emergency control commands are transmitted to the at least one actuator controller." "The control monitoring unit can be configured in particular so that only a safety-relevant portion of a vehicle control is checked and/or controlled by the control monitoring unit. Thus it can be achieved on the one hand that all functions of an at least partially autonomous vehicle control that are directly relevant for travel safety are ensured by a control monitoring unit with a comparatively high ASIL, and on the other hand the control monitoring unit can be implemented efficiently, in particular cost-efficiently, due to a reduced functional scope compared with the first control unit, for example.").
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the ECUs interval checking the steps of forcing the system to switch between the two ECUs for part of the interval, for the benefit of testing the two ECUs against each other.

Regarding claim 13, Das does not explicitly teach [t]he control system according to claim 10, wherein the switching protocol comprises a predefined time scheme comprising instructions for having the second configuration selected for a duration of 1% to 99% of the time period, and having the first configuration selected for the remainder of the time period however this feature is well known in the art as evidenced as it is implied that the two ECUs share control over an interval, furthermore the system always swaps when a discrepancy is detected (Das: Para. 0051, 0012, and 0013 ; "The control monitoring unit ECU 3 checks the first control unit ECU 1 at a regular interval of 1.5 seconds. To this end control monitoring unit ECU 3 determines in the example shown, using the environmental data of the environmental sensor system US and current vehicle parameters, whether the control commands determined by the first control unit ECU 1 are correct/plausible. This takes place in the example shown in that at least a portion of the control commands relevant for road safety that is determined by the first control unit ECU 1, is likewise determined by the control monitoring unit ECU 3, wherein this determination is carried out by the control monitoring unit ECU 3 independently of the first control unit ECU 1. The control monitoring unit ECU 3 then compares the self-determined control commands with the corresponding control commands that were determined by the first control unit ECU 1." "The control monitoring unit can be implemented with a comparatively high ASIL, for example an ASIL of C or D, and check at least a portion of the control commands issued by the first control unit, which are relevant for road-safe operation of the motor vehicle, for their correctness and their plausibility. If the control monitoring unit detects a malfunction of the first control unit, the actuators can be controlled directly by the control monitoring unit. To this end the emergency control commands of the control monitoring unit can overwrite the control commands issued by the first control unit and/or the control monitoring unit can deactivate the first control unit, so that only the emergency control commands are transmitted to the at least one actuator controller." "The control monitoring unit can be configured in particular so that only a safety-relevant portion of a vehicle control is checked and/or controlled by the control monitoring unit. Thus it can be achieved on the one hand that all functions of an at least partially autonomous vehicle control that are directly relevant for travel safety are ensured by a control monitoring unit with a comparatively high ASIL, and on the other hand the control monitoring unit can be implemented efficiently, in particular cost-efficiently, due to a reduced functional scope compared with the first control unit, for example.").
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the ECUs interval checking the steps of forcing the system to switch between the two ECUs for part of the interval, for the benefit of testing the two ECUs against each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimm et al. (US Pub. No. 20190232955 A1) discloses various technical solutions for providing a driver performance feedback to a driver of a vehicle. An example method includes receiving, by a controller, a first maneuver control from an automated driving system of the vehicle. The method further includes receiving, by the controller, a second maneuver control from the driver. The method further includes, in response to the first maneuver control being different from the second maneuver control, generating a driver notification that is indicative of the first maneuver control from the automated driving system, and operating the vehicle using the second maneuver control.
Vaughn et al. (US Pub. No. 20190196471 A1) discloses a device to allow a remote user of a semi-autonomous or autonomous vehicle to improve its autonomous decision making based on various environmental considerations surrounding the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663